     Case 2:19-cv-02343-TLN-AC Document 22 Filed 09/10/21 Page 1 of 4


 1   Kent M. Henderson (SBN 139530)
     Angel Carrazco Jr. (SBN 230845)
 2   GUIZAR, HENDERSON & CARRAZCO, L.L.P.
     18301 Irvine Blvd.
 3   Tustin, CA 92780
     Tel: (714) 541-8600
 4   Fax: (714) 541-8601
     E-mail: hendolaw@gmail.com
 5   Attorneys for Plaintiff Francisco Hurtado
 6   ROB BONTA, State Bar No. 202668
     Attorney General of California
 7   PETER A. MESHOT, State Bar No. 117061
     Supervising Deputy Attorney General
 8   LEEANN E. WHITMORE, State Bar No. 214870
     Deputy Attorney General
 9    1300 I Street, Suite 125
      P.O. Box 944255
10    Sacramento, CA 94244-2550
      Telephone: (916) 210-7515
11    Fax: (916) 322-8288
      E-mail: LeeAnn.Whitmore@doj.ca.gov
12   Attorneys for Defendants State of
     California, by and through the California
13   Highway Patrol and Edgardo Yepez
14

15                            IN THE UNITED STATES DISTRICT COURT
16                     IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
17

18

19   FRANCISCO HURTADO, AN                                    Case No.: 2:19-cv-02343-TLN-AC
     INDIVIDUAL,
20
                                             Plaintiff,       JOINT STIPULATION REGARDING
21                                                            MODIFICATION OF THE
                  v.                                          SCHEDULING ORDER AND ORDER
22

23   STATE OF CALIFORNIA; CALIFORNIA
     HIGHWAY PATROL; EDGARDO YEPEZ
24   AKA EDGARDO LOPEZ; AND DOES 1
     THROUGH 100, INCLUSIVE,
25
                                          Defendants. Action Filed: April 2, 2019
26

27   ///
28   ///
                                                          1
                       Joint Stip. Regarding Modification of the Scheduling Order & Order (2:19-cv-02343-TLN-AC)
      Case 2:19-cv-02343-TLN-AC Document 22 Filed 09/10/21 Page 2 of 4


 1         TO THE CLERK OF THE COURT AND TO THE HONORABLE TROY L.
 2   NUNLEY, UNITED STATES DISTRICT COURT JUDGE:
 3         The Court issued the original scheduling order in this case on January 29, 2021 based on
 4   the stipulation of the parties. (ECF No. 16). On July 29, 2021, the Court modified the scheduling
 5   order to allow the defense to schedule orthopedic and psychiatric examinations. (ECF No. 20).
 6   The parties have completed numerous depositions and written discovery. Plaintiff is continuing
 7   to treat for his injuries. The orthopedic examination, neuropsychologist examination and
 8   psychological examination are scheduled to take place in September. Defense counsel has been
 9   attempting to schedule the deposition of plaintiff’s initial treating surgeon Dr. Bratton. In late
10   August, his office informed us that he is out of the country until October 7, 2021, and his first
11   available date for deposition is October 20, 2021, which is after the current non-expert discovery
12   cut-off. The parties by and through their respective counsel have agreed to modify the scheduling
13   order dates to allow this discovery to take place as follows:
14
                  Matter                          Current Date                   Requested New Date
15      Non-Expert Discovery Cut-                 October 7, 2021                    October 28, 2021
         Off (includes hearing of
16         discovery motions)
17         Initial Rule 26 Expert                October 15, 2021                   November 18, 2021
        Disclosure and Exchange of
18         Initial Expert Reports
19        Last Day to file Motions               October 29, 2021                    December 1, 2021

20       Rule 26 Rebuttal Expert                 November 1, 2021                    December 9, 2021
        Disclosure and Exchange of
21       Rebuttal Expert Reports

22         Modification of the Court’s scheduling order requires a showing of good cause, Fed. R.

23   Civ. P. 16(b), and good cause requires a showing of due diligence, Johnson v. Mammoth

24   Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992). To establish good cause, the party seeking

25   the modification of the scheduling order must generally show that even with the exercise of due

26   diligence, they cannot meet the requirement of this order. Id. The court may also consider the

27   prejudice to the party opposing the modification. Id. If the party seeking to amend the

28   scheduling order fails to show due diligence the inquiry should end and the court should not grant
                                                      2
                        Joint Stip. Regarding Modification of the Scheduling Order & Order (2:19-cv-02343-TLN-AC)
      Case 2:19-cv-02343-TLN-AC Document 22 Filed 09/10/21 Page 3 of 4


 1   the motion to modify. Zivkovic v. Southern California Edison Co., 302 F.3d 1080, 1087 (9th Cir.
 2   2002).
 3            Here, the parties have diligently conducted discovery and reached an agreement regarding
 4   production of plaintiff for physical and mental examinations without the need for court
 5   intervention. However, based on treating physician, Dr. Bratton’s schedule the date he is
 6   available for deposition is after the current discovery cut-off.
 7            The parties agree that the above modification of the scheduling order is necessary.
 8   Dated: September 9, 2021                GUIZAR, HENDERSON & CARRAZCO, LLP
 9

10                                           By: /s/ Angel Carrazco, Jr.
                                             Humberto Guizar
11                                           Kent M. Henderson
                                             Angel Carrazco, Jr.
12                                           Attorneys for Plaintiff Francisco Hurtado
13

14   Dated: September 9, 2021                Respectfully submitted,

15                                           ROB BONTA
                                             Attorney General of California
16                                           PETER A. MESHOT
                                             Supervising Deputy Attorney General
17

18
                                             /s/ LeeAnn E. Whitmore
19                                           LEEANN E. WHITMORE
                                             Deputy Attorney General
20                                           Attorneys for Defendants State of California
                                              by and through California Highway
21                                            Patrol and Edgardo Yepez

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                         3
                        Joint Stip. Regarding Modification of the Scheduling Order & Order (2:19-cv-02343-TLN-AC)
     Case 2:19-cv-02343-TLN-AC Document 22 Filed 09/10/21 Page 4 of 4


 1          TO ALL PARTIES AND TO THEIR COUNSEL OF RECORD HEREIN:
 2        The Court, having reviewed the Stipulation of the parties regarding scheduling, and good

 3   cause appearing therefore, hereby modifies the scheduling order as follows:

 4
                 Matter                          Current Date                   Requested New Date
 5      Non-Expert Discovery Cut-                October 7, 2021                    October 28, 2021
         Off (includes hearing of
 6         discovery motions)
 7         Initial Rule 26 Expert               October 15, 2021                   November 18, 2021
        Disclosure and Exchange of
 8         Initial Expert Reports
         Last Day to file Motions               October 29, 2021                    December 1, 2021
 9
         Rule 26 Rebuttal Expert                November 1, 2021                    December 9, 2021
10      Disclosure and Exchange of
         Rebuttal Expert Reports
11

12   IT IS SO ORDERED:
13

14   DATED: September 9, 2021
                                                                    Troy L. Nunley
15
                                                                    United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        4
                       Joint Stip. Regarding Modification of the Scheduling Order & Order (2:19-cv-02343-TLN-AC)
